Filed 3/9/21 Westlands Water Dist. v. North Coast Rivers Alliance CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT

 WESTLANDS WATER DISTRICT,
                                                                                             F081174
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. 19CECG03887)
                    v.

 NORTH COAST RIVERS ALLIANCE et al.,                                                      OPINION
           Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Fresno County. Alan M.
Simpson, Judge.

         Law Offices of Stephan C. Volker, Stephan C. Volker, Alexis E. Krieg,
Stephanie L. Clark and Jamey M.B. Volker for Defendants and Appellants.
         Kronick, Moskovitz, Tiedemann & Girard, Daniel J. O’Hanlon, William T.
Chisum, and Carissa M. Beecham for Plaintiff and Respondent.
                                                        -ooOoo-
         A validation action is a unique proceeding for declaratory relief governed by Code
of Civil Procedure sections 860 through 870.5.1 Respondent Westlands Water District
initiated such an action to obtain judicial approval of a contract between it and the federal

         1Unless    otherwise specified, all further statutory references are to the Code of Civil
Procedure.
government. The deadline for interested parties to appear in the case and contest the
validity of the contract was December 16, 2019.
        On December 16, 2019, appellants2 attempted to electronically file a joint answer
to the validation complaint. The next morning, appellants were informed the filing had
been rejected due to nonpayment of a first appearance fee for five of the six answering
parties. Appellants’ counsel promptly resubmitted the pleading with the required fees.
The document was accepted and electronically file stamped at 9:55 a.m., December 17,
2019.
        A dispute arose over the filing date of the answer. The pleading was found to be
untimely, which effectively barred appellants from participating in the lawsuit.
Appellants claim this ruling was erroneous as a matter of law.
        Subject to conditions set forth in section 1010.6, trial courts may permit or require
electronic filing of documents in civil actions. One condition is “[a]ny document
received electronically by the court between 12:00 a.m. and 11:59:59 p.m. on a court day
shall be deemed filed on that court day.” (Id., subd. (b)(3).) Respondent does not dispute
that appellants’ pleading was received by the Fresno Superior Court on December 16,
2019. However, it contends all required fees must accompany the initial submission of
an electronically filed document in order for the filing date to relate back to the date of
receipt. We disagree with respondent’s interpretation of the law and will reverse the trial
court’s finding of untimeliness.




        2Appellants consist of an unincorporated nonprofit association (North Coast Rivers
Alliance), an unincorporated nonprofit organization (Institute For Fisheries Resources), two
nonprofit corporations (California Sportfishing Protection Alliance; Pacific Coast Federation of
Fishermen’s Associations), a Native American tribe (Winnemem Wintu Tribe), and an
association whose legal status is not otherwise specified in the record (San Francisco Crab Boat
Owners Association).


                                               2.
                    FACTUAL AND PROCEDURAL BACKGROUND
       On October 25, 2019, respondent filed a validation complaint in the Fresno
Superior Court. The complaint named as defendants “All Persons Interested in the
Matter of the Contract Between the United States and Westlands Water District Providing
for Project Water Service, San Luis Unit and Delta Division and Facilities Repayment.”
(Some capitalization omitted.) Pursuant to sections 861 and 861.1, service was
accomplished by publication of a summons in two newspapers. The summons stated, in
relevant part: “All persons interested in this matter may contest the legality or validity of
the matter by appearing and filing a written answer to the complaint not later than
December 16, 2019.”
       Subject to an exception for self-represented parties, the Fresno Superior Court
requires electronic filing in civil cases. (Super. Ct. Fresno County, Local Rules, rule
4.1.2(A).)3 “The electronic filing of documents must be effected using the Court’s
electronic service providers.” (Id., local rule 4.1.2(D)(1); former local rule 4.1.13(D).)
On December 16, 2019, appellants attempted to file an answer to the complaint using an
electronic service provider called One Legal.
       During the electronic filing process, appellants’ counsel “made sure the type of
document [she] was submitting included the first appearance fee, and confirmed that the
credit card information on file was accurate.”4 The attorney “saw a warning that [she]
might need to adjust the fee amount if the document was filed on behalf of multiple
parties,” but she had seen this “generic warning” before when filing complaints in other


       3All   further references to local rules are to those of the Fresno Superior Court.
        Prior to January 1, 2021, provisions concerning electronic filing were set forth in former
local rule 4.1.13. On our own motion, we take judicial notice of local rule 4.1.2 and former local
rule 4.1.13. (Evid. Code, §§ 452, subd. (e), 459, subd. (a).)
       4The quotationsin this paragraph are from a sworn declaration of the associate attorney
who uploaded and transmitted the pleading to One Legal for electronic filing.


                                                  3.
cases. The attorney had “never needed to adjust the fee amount when filing a complaint
on behalf of multiple parties,” so she ignored the warning and paid only one first
appearance fee instead of six. One Legal provided a written confirmation showing the
pleading was submitted at 4:57 p.m.
       On December 17, 2019, appellants’ counsel was notified regarding the
requirement of a first appearance fee for each answering party. Counsel resubmitted
appellants’ answer with the correct fee payment. The pleading was accepted and
electronically file stamped with this notation: “E-FILED [¶] 12/17/2019 9:55 AM.”
       On December 30, 2019, respondent filed a motion for entry of a judgment in its
favor (similar in substance to a motion for summary judgment). The moving papers
focused on the merits of the validation complaint, but respondent also claimed appellants’
answer to the complaint was “time barred.” The argument was factually based on
appellants’ alleged failure to meet the filing deadline provided in the summons. The
legal basis for the argument was section 862, which states: “Jurisdiction shall be
complete after the date specified in the summons. Any party interested may, not later
than the date specified in the summons, appear and contest the legality or validity of the
matter sought to be determined.”
       Appellants filed an opposition to respondent’s motion. In a short discussion
regarding the timeliness of their answer, appellants argued the pleading was submitted to
the court on the deadline specified in the summons. The written opposition contained no
legal argument on this issue. Appellants’ factual argument was supported by a
declaration from the attorney who had electronically submitted the answer, along with the
documents confirming dates and times of the filing activity.
       The trial court issued a tentative ruling indicating respondent’s motion would be
denied. However, the trial court also tentatively found appellants’ answer was “filed
after the December 16, 2019 deadline.” No analysis was provided in support of this
conclusion. The pleading was deemed “untimely” based on section 862 and the

                                             4.
following language in City of San Diego v. San Diegans for Open Government (2016) 3
Cal.App.5th 568 at page 579:

       “We view the time limit established by section 862 like a statute of
       limitations. Put differently, if any interested party appears in a validation
       action after the time period permitted by the applicable summons, the
       government would have a valid defense, preventing that interested party
       from further challenging the government’s proposed action.”
       When the motion was heard, appellants argued section 1010.6, subdivision (b)(3)
(section 1010.6(b)(3)) “governs the effective date of the filing.” In other words, they
claimed the answer should be deemed filed as of the date it was first received by the
superior court. The hearing concluded with the matter being taken under submission.
       On March 16, 2020, the trial court issued a minute order summarily adopting its
tentative ruling. Appellants filed a notice of entry of order on April 10, 2020. A notice
of appeal followed.
       In May 2020, appellants and two groups of similarly situated defendants filed a
motion in the trial court to stay the action pending the outcomes of their respective
appeals. The other moving parties had also filed answers that were found to be untimely.
In July 2020, respondent filed a “renewed” motion for entry of judgment in its favor,
which has yet to be ruled upon. In August 2020, the trial court granted appellants’
motion to stay the proceedings.5



       5Respondent’s     motion to augment the record on appeal with material concerning the
information in this paragraph is hereby granted. Appellants’ opposition to the motion is based on
the principle “that, when reviewing the correctness of a trial court’s judgment, an appellate court
will consider only matters which were part of the record at the time the judgment was entered.”
(Reserve Insurance Co. v. Pisciotta (1982) 30 Cal.3d 800, 813.) We acknowledge the subject
matter of respondent’s motion to augment only to provide a more complete procedural summary,
not for any purpose regarding the correctness of the challenged ruling. The California Rules of
Court permit augmentation of the record to include “[a]ny document filed or lodged in the case
in superior court.” (Id., rule 8.155(a)(1).) Furthermore, the filing of appellants’ motion to stay
the trial court proceedings and respondent’s renewed motion for judgment in its favor are facts
reflected in the register of actions included in appellants’ own appendix.


                                                5.
                                       DISCUSSION
I.     Appealability
       Respondent has moved to dismiss the appeal, arguing the challenged ruling was
made in a nonappealable order. “Section 904.1, which codifies the general list of
appealable judgments and orders, also effectively codifies the common law one-final-
judgment rule. Under this rule, an appeal lies only from a final judgment that terminates
the trial court proceedings by completely disposing of the matter in controversy.”
(Walton v. Mueller (2009) 180 Cal.App.4th 161, 172, fn. 9.)
       Respondent claims the minute order is not a “judgment” for purposes of section
904.1, subdivision (a)(1). Appellants rely on the principle that “‘[i]t is not the form of the
decree but the substance and effect of the adjudication which is determinative.’” (Griset
v. Fair Political Practices Com. (2001) 25 Cal.4th 688, 698.) Appellants argue the trial
court’s finding of untimeliness was a dispositive ruling and is therefore appealable. In
the alternative, appellants ask us to treat the appeal as a petition for writ relief. (See H.D.
Arnaiz, Ltd. v. County of San Joaquin (2002) 96 Cal.App.4th 1357, 1366 [“An appellate
court has discretion to treat a purported appeal from a nonappealable order as a petition
for writ of mandate”].) We agree with appellants’ first argument and need not treat the
appeal as a writ petition.
       “A judgment is the final determination of the rights of the parties in an action or
proceeding.” (§ 577.) “‘As a general test, which must be adapted to the particular
circumstances of the individual case, it may be said that where no issue is left for future
consideration except the fact of compliance or noncompliance with the terms of the first
decree, that decree is final.’” (Griset v. Fair Political Practices Com., supra, 25 Cal.4th
at p. 698.) Accordingly, “it has long been the settled rule that in a case involving
multiple parties, a judgment is final and appealable when it leaves no issues to be




                                              6.
determined as to one party.” (Dakota Payphone, LLC v. Alcaraz (2011) 192 Cal.App.4th
493, 506.)
       “A validation action ‘is a lawsuit filed and prosecuted for the purpose of securing
a judgment determining the validity of a particular … governmental decision or act.’”
(Davis v. Fresno Unified School Dist. (2020) 57 Cal.App.5th 911, 927.) As discussed,
respondent’s lawsuit seeks to establish the validity of a contract between it and the
federal government. Appellants are not specifically named in the complaint, but section
861 “grants jurisdiction of ‘all’ interested parties by publication of summons.” (Green v.
Community Redevelopment Agency (1979) 96 Cal.App.3d 491, 500.) “Section 862 states
that any interested party may not later than the date specified in the summons appear and
contest the legality and validity of the matter sought to be determined.” (Ibid.) The
deadline established by the summons is the functional equivalent of a statute of
limitations. (City of San Diego v. San Diegans for Open Government, supra, 3
Cal.App.5th at p. 579.)
       The trial court’s ruling includes both a finding of untimeliness and statements
regarding the preclusive effect of its finding. The order effectively bars appellants “‘from
further challenging the government’s proposed action.’” (Quoting City of San Diego v.
San Diegans for Open Government, supra, 3 Cal.App.5th at p. 579.) Unlike a defaulted
defendant in an ordinary civil case, appellants have no recourse under section 473
because “the statute does not offer relief from mandatory deadlines deemed jurisdictional
in nature.” (Maynard v. Brandon (2005) 36 Cal.4th 364, 372.) As between respondent
and appellants, the challenged ruling leaves no issues for future consideration and
constitutes a final determination of appellants’ rights in this lawsuit. For those reasons,
the ruling qualifies as a judgment under section 577 and may be treated as such for
purposes of section 904.1. Respondent’s motion to dismiss is therefore denied.




                                             7.
II.     Law and Analysis
        The question presented is whether, for purposes of meeting a filing deadline, the
date of a trial court’s receipt of an electronically submitted pleading constitutes the filing
date of the pleading. This question presumes the pleading is actually filed. “Because this
issue involves the application of law to undisputed facts, we review the matter de novo.”
(Martinez v. Brownco Construction Co. (2013) 56 Cal.4th 1014, 1018.) Our analysis
involves the interpretation of statutes and rules, which are questions of law subject to our
independent review. (Lopez v. Sony Electronics, Inc. (2018) 5 Cal.5th 627, 633.)
        “Our fundamental task in interpreting a statute is to determine the Legislature’s
intent so as to effectuate the law’s purpose. We first examine the statutory language,
giving it a plain and commonsense meaning … in the context of the statutory framework
as a whole ….” (Coalition of Concerned Communities, Inc. v. City of Los Angeles (2004)
34 Cal.4th 733, 737.) “If the language is clear, courts must generally follow its plain
meaning unless a literal interpretation would result in absurd consequences the
Legislature did not intend.” (Ibid.) If the language is ambiguous, we “may consider
other aids, such as the statute’s purpose, legislative history, and public policy.” (Ibid.)
The same principles apply to our interpretation of the California Rules of Court. (Life v.
County of Los Angeles (1990) 218 Cal.App.3d 1287, 1296.)
        Section 1010.6 governs the electronic service and filing of documents. The statute
imposes conditions upon a trial court’s adoption of local rules for electronic filing, and
those conditions are supplemented by the California Rules of Court. (§ 1010.6, subds.
(b), (f), (g); see Elkins v. Superior Court (2007) 41 Cal.4th 1337, 1351 [“A trial court is
without authority to adopt local rules or procedures that conflict with statutes or with
rules of court adopted by the Judicial Council”].) As stated in the current and former
versions of section 1010.6(b)(3), “Any document received electronically by the court
between 12:00 a.m. and 11:59:59 p.m. on a court day shall be deemed filed on that court
day.”


                                              8.
       The word “shall” ordinarily connotes a mandatory or directory duty. (Woodbury
v. Brown-Dempsey (2003) 108 Cal.App.4th 421, 433.) Recent changes in the law add
context and limitations to section 1010.6(b)(3). (See further discussion, post.) But at the
time appellants filed their answer, section 1010.6(b)(3) was self-explanatory and required
no further statutory construction. (See Voices of the Wetlands v. State Water Resources
Control Bd. (2011) 52 Cal.4th 499, 519 [“If the language is unambiguous, the plain
meaning controls”].)
       Rule 1.20 of the California Rules of Court (rule 1.20) is entitled, “Effective Date
of Filing.” (Boldface omitted.) It states, “Unless otherwise provided, a document is
deemed filed on the date it is received by the court clerk.” Rule 2.253(b)(6) provides:
“The effective date of filing any document received electronically is prescribed by Code
of Civil Procedure section 1010.6. This provision concerns only the effective date of
filing. Any document that is received electronically must be processed and satisfy all
other legal filing requirements to be filed as an official court record.” (Italics added.)
       Current and former versions of the trial court’s local rules incorporate the
language of section 1010.6(b)(3) and portions of California Rules of Court, rule
2.253(b)(6). The local rules state, in relevant part: “For purposes of electronic filing of
documents, pursuant to Code of Civil Procedure § 1010.6(b)(3), any document received
electronically by the Court between 12:00 a.m. and 11:59:59 p.m. on a court day shall be
deemed filed on that court day. … This provision concerns only the method and effective
date of filing; any document that is electronically filed must satisfy all other legal filing
deadlines and requirements.” (Local rule 4.1.2(D)(4); id., former local rule 4.1.13(D),
italics added.)
       Respondent argues the italicized language quoted above means a document will
not be deemed filed on the day it is received unless all required fees are tendered at the
time of submission/receipt. We are not persuaded. By providing for the submission and
receipt of documents up until 11:59:59 p.m., the rules contemplate that some documents

                                              9.
will not be processed and filed by the clerk’s office on the day they are received. No
distinction is made between the receipt of documents submitted with payment of the
correct filing fee and documents submitted with payment of an insufficient sum.
Furthermore, the California Rules of Court “must be liberally construed” to ensure a just
determination of the proceedings they govern. (Id., rule 1.5(a).)
       The italicized language warns that mere receipt of a document does not mean it
will be filed. (Cal. Rules of Court, rule 2.253(b)(6).) The document may be rejected if
the required filing fees are not paid. (Ibid.) However, the clerk of the court must provide
confirmation of receipt of all electronically submitted documents regardless of whether
the documents are in proper form and/or accompanied by the required fees. (Id., rule
2.259(a)(1).) “A document is considered received at the date and time the confirmation
of receipt is created.” (Ibid.) “If the document … complies with filing requirements and
all required filing fees have been paid, the court must promptly send the electronic filer
confirmation that the document has been filed. The filing confirmation must indicate the
date and time of filing and is proof that the document was filed on the date and at the
time specified.” (Id., subd. (a)(2).) Whenever a document is filed, the “effective date” of
the filing is the date of receipt. (Cal. Rules of Court, rule 2.253(b)(6); Super. Ct., Fresno
County, Local Rules, rule 4.1.2(D)(4); id., former local rule 4.1.13(D).)
       As of January 1, 2021, section 1010.6 has been amended to address this very issue.
Assembly Bill No. 2165 (2019–2020 Reg. Sess.) (Assembly Bill 2165) revised the
language of section 1010.6, subdivision (b)(4)(A) and added subdivision (b)(4)(B)–(E).
(Stats. 2020, ch. 215, § 1.5.) Section 1010.6, subdivision (b)(4)(E) provides:

       “If the clerk of the court does not file a complaint or cross complaint
       because the complaint or cross complaint does not comply with applicable
       filing requirements or the required filing fee has not been paid, any statute
       of limitations applicable to the causes of action alleged in the complaint or
       cross complaint shall be tolled for the period beginning on the date on
       which the court received the document and as shown on the confirmation of
       receipt described in subparagraph (A), through the later of either the date on


                                             10.
       which the clerk of the court sent the notice of rejection described in
       subparagraph (C) or the date on which the electronic filing service provider
       or electronic filing manager sent the notice of rejection as described in
       subparagraph (D), plus one additional day if the complaint or cross
       complaint is subsequently submitted in a form that corrects the errors which
       caused the document to be rejected. The party filing the complaint or cross
       complaint shall not make any change to the complaint or cross complaint
       other than those required to correct the errors which caused the document to
       be rejected.”
       The legislative history of Assembly Bill 2165 indicates the amendments were
partially in response to concerns about statutes of limitations expiring because of
“delayed notice of rejected electronically-filed documents.” (Concurrence in Sen.
Amends. to Assem. Bill No. 2165 (2019–2020 Reg. Sess.) Aug. 31, 2020, p. 3.) “The bill
formally tolls any applicable statute of limitations during the interval between the date of
the [notice of receipt] and the date of the [notice of rejection], while providing an
additional day to correct the error that led the filing to be rejected. Filers can also use
these notices as a basis to seek relief from the court if they miss a deadline other than a
limitations period.” (Ibid.; see § 1010.6, subd. (b)(4)(C)–(D) [new provisions regarding
notices of rejection].)
       The recent amendment to section 1010.6 does not change our analysis of the law
in effect when appellants filed their answer. Section 1010.6(b)(3), California Rules of
Court, rules 1.20 and 2.253(b)(6), and the trial court’s local rules all said the effective
date of a filed document is the date it was received by the court. Unlike the new version
of section 1010.6, there was no qualifying language regarding the effective date of a
properly filed document that was initially rejected for insufficient payment of fees. “We
may not, under the guise of interpretation, insert qualifying provisions not included in the
statute.” (Estate of Griswold (2001) 25 Cal.4th 904, 917; see Poppers v. Tamalpais
Union High School Dist. (1986) 184 Cal.App.3d 399, 404 [reasoning if “the Legislature
had intended to limit the application of [a particular statute] as respondent suggests,
qualifying language could have easily been used to effectuate this result”].) We are also


                                              11.
mindful of “the legislative and judicial policy of this state to prefer disposition of
litigation on the merits rather than on procedural grounds.” (Carlson v. Department of
Fish & Game (1998) 68 Cal.App.4th 1268, 1278; see Hernandez v. Temple (1983) 142
Cal.App.3d 286, 290 [“The law abhors forfeitures and requires strict construction of
statutes imposing them”].)
       Respondent attempts to frame the issue in terms of whether “the governing rules
empowered the clerk to decline to file the answer absent the required filing fee.”
Respondent relies on Government Code section 6100 and the holding of Duran v. St.
Luke’s Hospital (2003) 114 Cal.App.4th 457. The statute provides, in relevant part,
“Officers of the state, or of a county or judicial district, shall not perform any official
services unless upon the payment of the fees prescribed by law for the performance of the
services ….” (Gov. Code, § 6100.)
       In Duran, a plaintiff’s attorney used an overnight carrier to deliver a medical
malpractice complaint to a superior court for filing. The package included a check for the
filing fee. The check “was $3 short of the amount required to file [the] complaint.”
(Duran v. St. Luke’s Hospital, supra, 114 Cal.App.4th at p. 458.) The clerk of the court
received the pleading one day prior to the deadline of the applicable statute of limitations
but refused to file it because of the insufficient funds. (Id. at p. 459.) “By the time
plaintiffs’ attorney learned of the situation and tendered the correct filing fee, the statute
of limitations had expired.” (Ibid.) The court of appeal upheld a judgment of dismissal
based on the statute of limitations.
       The Duran court relied on Government Code section 6100 and “[a]n unbroken line
of decisions by our Supreme Court hold[ing] that it is mandatory for court clerks to
demand and receive the fee required by statute before documents or pleadings are filed.”
(Duran v. St. Luke’s Hospital, supra, 114 Cal.App.4th at p. 459.) However, the facts of
Duran do not involve electronic filing. The opinion also predates rule 1.20 [“Unless



                                              12.
otherwise provided, a document is deemed filed on the date it is received by the court
clerk”].
       We agree the clerk of the court was authorized to reject appellants’ pleading for
lack of payment of all required fees. This does not change the fact it was timely received.
The pleading was subsequently filed once appellants’ counsel rectified the problem.
Pursuant to section 1010.6 and the applicable rules of court, the effective date of the
answer was the date it was received, i.e., December 16, 2019. We interpret this to mean
the filing date related back to the date of receipt. Therefore, appellants’ appearance in the
validation action was timely for purposes of section 862.
                                      DISPOSITION
       The trial court’s finding as to the timeliness of appellants’ appearance in this
action, as made in the minute order dated March 16, 2020, is reversed. Appellants shall
recover their costs on appeal.


                                                                          PEÑA, Acting P.J.
WE CONCUR:



SMITH, J.



SNAUFFER, J.




                                             13.